             Case 2:20-cv-01638-DWL Document 33-1 Filed 04/28/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10
        Arizona Board of Regents, a body
        corporate, for and on behalf of            Case No.
11
        Arizona State University,
12                                                 [PROPOSED] DEFAULT JUDGMENT
                     Plaintiff,                    AND PERMANENT INJUNCTION
13
       v.
14
       John Doe aka “asu_covid.parties”, an
15     individual, and Facebook, Inc., a
       Delaware corporation
16
                     Defendants.
17
18
            Default was entered by the Clerk against Defendant John Doe aka “asu_covid.parties”
19
     (“Defendant”) on December 17, 2020.
20
            Pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure, and having considered
21
     Plaintiff’s Motion for Default Judgment, and all evidence and arguments of the parties presented
22
     in connection with the Motion, and for good cause,
23
            IT IS ORDERED THAT Plaintiff’s Motion for Default Judgment is granted and that a
24
     judgment by default is entered against Defendant on Counts One, Two, Four, and Five of
25
     Plaintiff’s Verified Complaint.
26
27
                                                    1
             Case 2:20-cv-01638-DWL Document 33-1 Filed 04/28/21 Page 2 of 3




 1          IT IS FURTHER ORDERED that the Court finds that:
 2          (a)    Defendant’s default was not the product of excusable neglect;
 3          (b)    Based on the well-pled allegations of Plaintiff’s Verified Complaint, which
 4   allegations are deemed to be true in light of Defendant’s default, Plaintiff is entitled to judgment
 5   against Defendant on its federal trademark infringement, false designation of origin, and false
 6   advertising claims under the Lanham Act, and its claims for trademark dilution and unfair
 7   competition under Arizona law;
 8          (c)    Plaintiff would be prejudiced if a default judgment is not entered because no other
 9   viable avenue for relief is available in these circumstances;

10          (d)    The remaining Eitel factors either favor or do not preclude the entry of a default

11   judgment in this case;

12          (e)    Plaintiff has demonstrated irreparable harm in the absence of this injunctive relief

13   as a consequence of Defendant’s infringing and dilutive use of the ASU Marks (as defined in

14   paragraph 10 of the Verified Complaint) and Plaintiff’s maroon and gold school colors trade dress;

15          (f)    The balance of equities in this matter favor Plaintiff and the entry of a permanent

16   injunction; and

17          (g)    The public interest will not be disserved by the entry of this permanent injunction

18   but rather the public interest will be promoted by preventing any likelihood of confusion,
     especially in light of the circumstances related to the COVID-19 pandemic;
19
            IT IS THEREFOR FURTHER ORDERED THAT the Defendant, their officers, agents,
20
     servants, employees, and attorneys, and all others acting in concert with them and having notice
21
     of this order are hereby immediately and permanently enjoined and ordered to refrain from:
22
            (1) using the ASU Marks and/or Plaintiff’s maroon and gold school colors trade dress as
23
     part of any social media account username, profile name, profile picture, and/or bio description,
24
     including but not limited to in connection with the Instagram accounts “asu_covid.parties” and
25
     “asu_covid.parties2”;
26
27
                                                      2
              Case 2:20-cv-01638-DWL Document 33-1 Filed 04/28/21 Page 3 of 3




 1            (2) using the ASU Marks and/or Plaintiff’s maroon and gold school colors trade dress in
 2   connection with the advertising, promotion, or offering of any parties, events, or other goods and
 3   services;
 4            (3) engaging in activity that dilutes or is likely to dilute the ASU Marks and/or the
 5   reputation and goodwill of Plaintiff associated with the ASU Marks by tarnishment through false
 6   statements or otherwise;
 7            (4) making any false representations or statements concerning Arizona State University
 8   and/or its officers; and
 9            (5) targeting Arizona State University students for the purpose of promoting or
10   encouraging COVID parties.
11            IT IS FURTHER ORDERED THAT all parties shall bear their own attorney’s fees and
12   costs.
13            DATED this __ day of April, 2021.
14
15
16            UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
                                                     3
